Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendments
The amendment and response  filed on July 28, 2022, to  the Non-Final Office Action dated April 28, 2022 has been entered.  Claims 1, 7, 10, 13, and 19 are amended; claim 18 has been cancelled.   Claims 1 – 17 and 19-20 are pending in this application.
                                                            Response to Arguments
Applicant argues that the applied art of record, Inoue et al (US20200339152) in combination with Prasser et al (US20200240794), fails to disclose or suggest the features of: (A) "determining a projected position of the autonomous vehicle by determining a relative position of the estimated position associated with the autonomous vehicle with respect to a previously planned trajectory of the vehicle within a vehicle body-centric coordinate frame" ; (B)"determining, based at least in part on a Euclidian coordinate frame, a new planned trajectory associated with the autonomous vehicle based at least in part on the projected position and a planned path associated with the autonomous vehicle, the planned path comprising a route for the autonomous vehicle between a first location and a second location" ; and (C) "determining, based at least in part on the Euclidian coordinate frame, a correction trajectory associated with the autonomous vehicle based at least in part on the estimated position associated with the autonomous vehicle and the new planned trajectory," as recited in independent Claim 1.
      The Examiner respectfully disagrees because in Inoue the  “delay compensation processing” feature, which corrects a deviation between the vehicle position and the target trajectory based on an estimated displacement, is the same or similar to the above features noted by Applicant. See Abstract. As shown in Figure 4 and Para. [0084], Inoue determines the “ displacement of the vehicle …based on the sensor-detected information SEN” in a vehicle centric  coordinate frame since the position is being determined relative to the vehicle see at least Ed2, DL, and the like.  Further, it is noted in Para. [0076] that vehicle 1 executes a planned trajectory which know as a  “trajectory following control”. Due to various reasons the trajectory following control may deviate from a “target trajectory” like shown in Figure 4.  To compensate from such deviations in Paras. [0084]-[0085] Inoue outlines a correction  to the trajectory following control, i.e., planned trajectory,  to bring vehicle 1 in line with the “target trajectory” . The target trajectory and the trajectory following control are shown in an Euclidean coordinate frame. See Para. [0085]. Inoue and Prasser continue to discloses the claimed invention.

                                     Claim Objections
Claim 20 is  objected to because of the following informalities: Claim 20 depends from a cancelled claim.  Appropriate correction is required.
                                                                   Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Inoue et al (US-20200339152-A1)(“Inoue”) and Prasser et al (US-20200240794-A1)(“Prasser”).
      As per claim 1, Inoue discloses an autonomous vehicle (Figure 1 and Figure 2) comprising:
 one or more position sensors (Inoue at Figure 2, environment acquisition device 30, and Para. [0066].);
 one or more processors (Inoue Figure 2, control device 100, and Para. [0069].); and
 one or more non-transitory computer readable media storing instructions executable by the one or more processors, wherein the instruction, when executed, cause the one or more processors to perform operations (Inoue at Para, [0087] which discloses “functional blocks are achieved by the processor 101 of the control device 100 executing a control program stored in the memory 102.”) comprising:
 receiving an estimated position associated with the autonomous vehicle (Inoue at Para. [0006] discloses that “GPS device 33 acquires position information that indicates a position and an azimuth (orientation) of the vehicle 1.”);
 determining a projected position of the autonomous vehicle by determining a relative position of the estimated position associated with the autonomous vehicle with respect to a previously planned trajectory (Inoue at Fig. 4 shows the position of vehicle 1 relative to target trajectory position S1 and S2. Further in Para. [0083] which discloses “it is possible to estimate the displacement of the vehicle 1 in the delay time DL based on the sensor-detected information SEN (i.e., the vehicle speed V and the yaw rate YR).“) of the vehicle within a vehicle body-centric coordinate frame (Inoue at Para. [0078] discloses “target trajectory TR calculated based on the driving environment information ENV acquired at the first timing T1 is defined in the coordinate system (X, Y) defined at the first timing T1.”);
 determining, based at least in part on a Euclidian coordinate frame, a new planned trajectory (Inoue at Para. [0018] discloses “delay compensation processing that corrects a deviation between the vehicle and the target trajectory based on the estimated displacement to compensate the control delay”.)associated with the autonomous vehicle based at least in part on the projected position and a planned path associated with the autonomous vehicle, the planned path comprising a route for the autonomous vehicle between a first location and a second location (Inoue at Fig. 4 shows a new planned trajectory for causing the vehicle to resume the planned path by overcoming the lateral deviation shown as Ed2 through a process called “delay compensation” as disclosed in Paras. [0079]-[0081].);
 determining, based at least in part on the Euclidian coordinate frame, a correction trajectory (Inoue at Para. [0094] discloses “the delay compensation unit 130 may perform correction (i.e., coordinate transformation) of the target trajectory TR based on the latest coordinate system (X, Y) defined at the second timing T2.”) associated with the autonomous vehicle based at least in part on the estimated position associated with the autonomous vehicle and the new planned trajectory (Inoue at Para. [0093] discloses that  “delay compensation unit 130 executes the delay compensation processing. More specifically, the delay compensation unit 130 corrects the deviation (i.e., the lateral deviation Ed and the yaw angle deviation θd) between the vehicle 1 and the target trajectory TR so as to compensate the control delay.”); and
  controlling operations of the autonomous vehicle based at least in part on the correction trajectory (Inoue at Para. [0096] discloses “travel control unit 140 executes travel control processing that controls the travel of the vehicle 1 such that the lateral deviation Ed2 and the yaw angle deviation θd2 decrease.”).  
Inoue does not explicitly discloses that the new planned trajectory and the correction trajectory are based on a Euclidean coordinate frame. Inoue does discloses that the target trajectory TR is in a coordinate system (X,Y) like shown in Figures 3 and 4. See Para. [0074].  Additionally, Inoue discloses that the correction is a transformation of the target trajectory in a “latest coordinate system (X, Y) defined at the second timing T2”. Para. [0085]. 
Prasser in the same field of endeavor discloses a system and method for ensuring global consistency between  geometry data and map data by transforming all data to a common coordinate system. See Abstract, Figure 4, Para. [0036] and Para. [0039] which discloses  3D-Euclidean coordinate.
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of producing results such as planned and correction trajectory in a common coordinate frame as disclosed by Prasser with the vehicle trajectory compensation system of Inoue, since Prasser states, in Para. [0004], that such a modification would result in the reduction in “complexity and inaccuracies when performing operations over multiple submaps” when operations are performed in a common coordinate frame.
As per claim 2, Inoue and Prasser disclose an autonomous vehicle, wherein the correction trajectory is further based at least in part on a location of an object proximate to the autonomous vehicle (Inoue at Para. [0071] uses the travel lane as the object to base all trajectories in “the target trajectory TR includes a line along a center of a travel lane. The control device 100 can calculate the target trajectory TR based on the map information and the position information.”).  
As per claim 3, Inoue and Prasser disclose an autonomous vehicle, further comprising transforming the projected position from the vehicle body-centric coordinate frame to the Euclidian coordinate frame prior to determining the new planned trajectory (Inoue at Para. [0094] discloses transformation by the  “delay compensation unit 130 may perform correction (i.e., coordinate transformation) of the target trajectory TR based on the latest coordinate system (X, Y) defined at the second timing T2.”).  
As per claim 4, Inoue and Prasser disclose an autonomous vehicle, wherein controlling operations of the autonomous vehicle comprises causing the autonomous vehicle to traverse the correction trajectory (Inoue at Para. [0096] discloses “travel control unit 140 executes travel control processing that controls the travel of the vehicle 1 such that the lateral deviation Ed2 and the yaw angle deviation θd2 decrease.”).  
As per claim 5, Inoue discloses a method (Figures 5-6.) comprising:
 determining a projected state of an autonomous vehicle by projecting, within a first coordinate frame (Inoue at Para. [0078] discloses “target trajectory TR calculated based on the driving environment information ENV acquired at the first timing T1 is defined in the coordinate system (X, Y) defined at the first timing T1.”), a measured state associated with the autonomous vehicle onto a first planned trajectory of the autonomous vehicle (Inoue at Fig. 4 shows the position of vehicle 1 relative to target trajectory position S1 and S2. Further in  Para. [0062], measure state,  and Para. [0083] which discloses “it is possible to estimate the displacement of the vehicle 1 in the delay time DL based on the sensor-detected information SEN (i.e., the vehicle speed V and the yaw rate YR).“);
 determining, based at least in part on a second coordinate frame, a second planned trajectory associated with the autonomous vehicle based at least in part on the projected state and a planned path associated with the autonomous vehicle (Inoue at Para. [0018] discloses “delay compensation processing that corrects a deviation between the vehicle and the target trajectory based on the estimated displacement to compensate the control delay”.  Further, Inoue at Fig. 4 shows a new planned trajectory for causing the vehicle to resume the planned path by overcoming the lateral deviation shown as Ed2 through a process called “delay compensation” as disclosed in Paras. [0079]-[0081].); and
controlling operations of the autonomous vehicle based at least in part on the second planned trajectory (Inoue at Para. [0096] discloses “travel control unit 140 executes travel control processing that controls the travel of the vehicle 1 such that the lateral deviation Ed2 and the yaw angle deviation θd2 decrease.”).  
Inoue does not explicitly discloses that the new planned trajectory  is based on a second coordinate frame. Inoue does discloses that the target trajectory TR is in a coordinate system (X,Y) like shown in Figures 3 and 4. See Para. [0074].  Additionally, Inoue discloses that the correction is a transformation of the target trajectory in a “latest coordinate system (X, Y) defined at the second timing T2”. Para. [0085]. 
Prasser in the same field of endeavor discloses a system and method for ensuring global consistency between  geometry data and map data by transforming all data to a common coordinate system. See Abstract, Figure 4, Para. [0036] and Para. [0039] which discloses  3D-Euclidean coordinate.
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of producing results such as planned and correction trajectory in a common coordinate frame as disclosed by Prasser with the vehicle trajectory compensation system of Inoue, since Prasser states, in Para. [0004], that such a modification would result in the reduction in “complexity and inaccuracies when performing operations over multiple submaps” when operations are performed in a common coordinate frame.  
As per claim 6, Inoue and Prasser disclose a method, wherein the measured state comprises at least one of a measured position, a measured orientation, a measured acceleration, or a measured velocity associated with the autonomous vehicle (Inoue at Para. [0062] discloses “travel state sensor 20 includes a vehicle speed sensor 21, a yaw rate sensor 22, an acceleration sensor 23, a steering angle sensor 24, and the like.”).  
As per claim 7, Inoue and Prasser disclose a method, wherein the first coordinate frame is a vehicle body-centric coordinate frame (Inoue at Figure 4 shows a vehicle body-centric coordinate.) and the second coordinate frame is an Euclidian coordinate frame (Prasser at Para. [0039] which discloses  3D-Euclidean coordinate.).  
As per claim 8, Inoue and Prasser disclose a method,  wherein the second planned trajectory is further based at least in part on a state of an object detected by the autonomous vehicle (Inoue at Para. [0080] discloses “delay compensation processing includes processing that corrects the lateral deviation Ed1 and the yaw angle deviation θd1 at the first timing T1 to the lateral deviation Ed2 and the yaw angle deviation θd2 at the second timing T2, respectively. … The displacement includes amounts of change in a position and a yaw angle of the vehicle 1.”).  
As per claim 9, Inoue and Prasser disclose a method,  wherein determining the projected state comprises determining a shortest distance between the first planned trajectory and the measured state (Prasser at Para. [0047] discloses “finding a shortest route from the seed scaffold to the furthest point as part of the scaffold”.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of finding shortest route between points as disclosed by Prasser with the vehicle trajectory compensation system of Inoue, since Prasser states, in Para. [0048], that such a modification would result in a route that is  “optimized to minimize a total amount of driving required”.
As per claim 10, Inoue and Prasser disclose a method, further comprising:
 determining, based at least in part on the second coordinate frame, a correction trajectory associated with the autonomous vehicle based at least in part on the measured state associated with the autonomous vehicle and the second planned trajectory (Inoue at Para. [0094] discloses “the delay compensation unit 130 may perform correction (i.e., coordinate transformation) of the target trajectory TR based on the latest coordinate system (X, Y) defined at the second timing T2.”  Additionally, Inoue at Para. [0093] discloses that  “delay compensation unit 130 executes the delay compensation processing. More specifically, the delay compensation unit 130 corrects the deviation (i.e., the lateral deviation Ed and the yaw angle deviation θd) between the vehicle 1 and the target trajectory TR so as to compensate the control delay.”); and
 wherein controlling operations of the autonomous vehicle is based at least in part on the correction trajectory (Inoue at Para. [0096] discloses “travel control unit 140 executes travel control processing that controls the travel of the vehicle 1 such that the lateral deviation Ed2 and the yaw angle deviation θd2 decrease.”).  
As per claim 11, Inoue and Prasser disclose a method, wherein the correction trajectory is further based at least in part on a state of an object detected by the autonomous vehicle (Inoue at Para. [0071] uses the travel lane as the object to base all trajectories in “the target trajectory TR includes a line along a center of a travel lane. The control device 100 can calculate the target trajectory TR based on the map information and the position information.”).  
As per claim 12, Inoue and Prasser disclose a method, wherein the second planned trajectory, when executed by the autonomous vehicle, causes the autonomous vehicle to return to the planned path (Inoue at Para. [0080] discloses “delay compensation processing includes processing that corrects the lateral deviation Ed1 and the yaw angle deviation θd1 at the first timing T1 to the lateral deviation Ed2 and the yaw angle deviation θd2 at the second timing T2, respectively.”).  
As per claim 13, Inoue discloses One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations  (Inoue at Para. [0069] discloses “variety of processing by the control device 100 is achieved by the processor 101 executing a control program stored in the memory 102”.) comprising:
 determining a projected state of an autonomous vehicle by projecting, based at least in part on a first coordinate frame (Inoue at Para. [0078] discloses “target trajectory TR calculated based on the driving environment information ENV acquired at the first timing T1 is defined in the coordinate system (X, Y) defined at the first timing T1.”), a measured state associated with the autonomous vehicle onto a first planned trajectory of the vehicle (Inoue at Fig. 4 shows the position of vehicle 1 relative to target trajectory position S1 and S2. Further in  Para. [0062], measure state,  and Para. [0083] which discloses “it is possible to estimate the displacement of the vehicle 1 in the delay time DL based on the sensor-detected information SEN (i.e., the vehicle speed V and the yaw rate YR).“);
 determining, based at least in part on a second coordinate frame, a second planned trajectory associated with the autonomous vehicle based at least in part on the projected state and a planned path associated with the autonomous vehicle, the planned path comprising a route for the autonomous vehicle between a first location and a second location (Inoue at Para. [0018] discloses “delay compensation processing that corrects a deviation between the vehicle and the target trajectory based on the estimated displacement to compensate the control delay”.  Further, Inoue at Fig. 4 shows a new planned trajectory for causing the vehicle to resume the planned path by overcoming the lateral deviation shown as Ed2 through a process called “delay compensation” as disclosed in Paras. [0079]-[0081].); and
  determining, with the second coordinate frame, a correction trajectory associated with the autonomous vehicle (Inoue at Para. [0094] discloses “the delay compensation unit 130 may perform correction (i.e., coordinate transformation) of the target trajectory TR based on the latest coordinate system (X, Y) defined at the second timing T2.”) based at least in part on the measured state associated with the autonomous vehicle and the second planned trajectory (Inoue at Para. [0093] discloses that  “delay compensation unit 130 executes the delay compensation processing. More specifically, the delay compensation unit 130 corrects the deviation (i.e., the lateral deviation Ed and the yaw angle deviation θd) between the vehicle 1 and the target trajectory TR so as to compensate the control delay.”).  
Inoue does not explicitly discloses that the new planned trajectory  is based on a second coordinate frame. Inoue does discloses that the target trajectory TR is in a coordinate system (X,Y) like shown in Figures 3 and 4. See Para. [0074].  Additionally, Inoue discloses that the correction is a transformation of the target trajectory in a “latest coordinate system (X, Y) defined at the second timing T2”. Para. [0085]. 
Prasser in the same field of endeavor discloses a system and method for ensuring global consistency between  geometry data and map data by transforming all data to a common coordinate system. See Abstract, Figure 4, Para. [0036] and Para. [0039] which discloses  3D-Euclidean coordinate.
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of producing results such as planned and correction trajectory in a common coordinate frame as disclosed by Prasser with the vehicle trajectory compensation system of Inoue, since Prasser states, in Para. [0004], that such a modification would result in the reduction in “complexity and inaccuracies when performing operations over multiple submaps” when operations are performed in a common coordinate frame.  
As per claim 14, Inoue and Prasser discloses one or  more non-transitory computer-readable media, wherein determining the projected state comprises determining a shortest distance between the first planned trajectory and the measured state (Prasser at Para. [0047] discloses “finding a shortest route from the seed scaffold to the furthest point as part of the scaffold”.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the method of finding shortest route between points as disclosed by Prasser with the vehicle trajectory compensation system of Inoue, since Prasser states, in Para. [0048], that such a modification would result in a route that is  “optimized to minimize a total amount of driving required”.
As per claim 15, Inoue and Prasser discloses one or  more non-transitory computer-readable media, wherein the first coordinate frame is a relative to the body of the vehicle (Inoue at Figure 4 shows a vehicle body-centric coordinate.).  
As per claim 16, Inoue and Prasser discloses one or  more non-transitory computer-readable media, wherein the second coordinate frame is a Universal Transverse Mercator (UTM) coordinate frame (Prasser at Para. [0086] “trajectory represented in an appropriate Universal Transverse Mercator (UTM) frame.”).  
As per claim 17, Inoue and Prasser discloses one or  more non-transitory computer-readable media, further comprising controlling operations of the autonomous vehicle based at least in part on the correction trajectory (Inoue at Para. [0096] discloses “travel control unit 140 executes travel control processing that controls the travel of the vehicle 1 such that the lateral deviation Ed2 and the yaw angle deviation θd2 decrease.”).  
As per claim 19, Inoue and Prasser discloses one or  more non-transitory computer-readable media, wherein the correction trajectory is determined based at least in part on the second coordinate frame (Inoue at Para. [0018] discloses “delay compensation processing that corrects a deviation between the vehicle and the target trajectory based on the estimated displacement to compensate the control delay”.  Further, Inoue at Fig. 4 shows a new planned trajectory for causing the vehicle to resume the planned path by overcoming the lateral deviation shown as Ed2 through a process called “delay compensation” as disclosed in Paras. [0079]-[0081].).  
As per claim 20, Inoue and Prasser discloses one or  more non-transitory computer-readable media, wherein the correction trajectory, when executed by the autonomous vehicle, causes the autonomous vehicle to return to the second planned trajectory (Inoue at Para. [0080] discloses “delay compensation processing includes processing that corrects the lateral deviation Ed1 and the yaw angle deviation θd1 at the first timing T1 to the lateral deviation Ed2 and the yaw angle deviation θd2 at the second timing T2, respectively.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
             Norris et al (US-20120158247-A1) discloses a control system for implementing  a steering correction to reduce the deviation from the desired path, See Abstract and Figures 2 & 4.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                    Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661